Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Claim Rejection - 35 U.S.C. 112(b)  
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.        Claims 1-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
            (1) In claim 1, line 4, “interface unit” is vague.  The term should read --the interface element--.  Also, “the interface unit”, at line 6 of the claim, should read --the interface element--.
            (2) In claim 15, line 6, “interface unit” is vague.  The term should read --the interface element--.  Also, “the interface unit”, at line 8 of the claim, should read --the interface element--.

Claim Rejection - 35 U.S.C. 102(a)(1)  
1.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



2.        Claims 1-4 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Denkert et al. (U.S. Patent Application Publication No. 2009/0288299, hereinafter “Denkert”).                   
           Regarding claim 1, Denkert discloses a replaceable shaving assembly (01) comprising:
           a blade unit (02) comprising a plurality of longitudinally extending blades (04); and 
           an interface element (20), configured to removeably connect the blade unit (02) to a handle (31); 
           wherein the blade unit (02) and the interface element (20) include cooperating elements (21,22,23,24) that allow the blade unit (02) to pivot with respect to the interface element (20), the cooperating elements (21,22,23,24) including a pair of arms (i.e. the two arms of the support section 24 branching outwardly with respect to the sleeve 25, see Fig.1a) extending from the interface element (20) towards the blade unit (02); and wherein each of the arms (of the support section 24) includes a non-elastomeric post (21,22) and an elastomeric outer layer (23) in contact with the post (21,22).
           Regarding claims 2 and 17, Denkert’s elastomeric outer layer (23) surrounds the post (21, note paragraph [0030], lines 3-4).
           Regarding claims 3, 4, 18 and 19, Denkert’s post (21) has an asymmetric cross-section (note Fig.1a) that is rectangular.
           
Regarding claim 15, Denkert discloses a shaving razor (see Figs.3-4) comprising: 
           a razor handle (31) having a distal end (30), and 
           mounted on the distal end (30), a shaving assembly (01) comprising: 
           a blade unit (02) comprising a plurality of longitudinally extending blades (04); and 
           an interface element (20), configured to connect the blade unit (02) to the handle (31); 
           wherein the blade unit (02) and the interface element (20) include cooperating elements (21,22,23,24) that allow the blade unit (02) to pivot with respect to the interface element (20), the cooperating elements (21,22,23,24) including a pair of arms (i.e. the two arms of the support section 24 branching outwardly with respect to the sleeve 25, see Fig.1a) extending from the interface element (20) towards the blade unit (02); and 
            wherein each of the arms (of the support section 24) includes a non-elastomeric post (21,22) and an elastomeric outer layer (23) in contact with the post (21,22). 
           Regarding claim 16, Denkert’s interface element (20) is configured to removeably connect the blade unit (02) to the handle (31, see paragraph [0028], lines 3-5).

Claim Rejection - 35 U.S.C. 103
1.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


2.        Claims 5-6 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Denkert et al. (U.S. Patent Application Publication No. 2009/00288299, hereinafter “Denkert”).
           Regarding claims 5-6 and 20-21, Denkert’s shaving assembly and shaving razor as set forth show all the claimed structure except for the shape of the post (21,22).
          To any extent the cross-section of Denkert’s post (21,22) does not look like a symmetric circular, Examiner notes such cross section can come in an infinite variety of shapes and still perform the same function.  There is no criticality to the exact shape, so long as it performs the requisite function.  As set forth by the court in In re Dailey, 149 USPQ 47 and discussed in MPEP 2144.04 IV(B), the exact shape of an object is only patentable inasmuch as it has function not shown by the prior art.  In this case, the general concept of having a post for connecting two elements is clearly displayed by Denkert, and it would have been obvious to one of ordinary skill in the art to have made the cross section of Denkert’s post (21,22) of most any shape, including symmetric circular, so long as it performs the function of facilitating connecting the interface element to the blade unit.   
3.     Claims 7-9 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Denkert et al. (U.S. Patent Application Publication No. 2009/0288299, hereinafter .
           Regarding claims 7-9 and 22-24, Denkert’s shaving assembly and shaving razor as set forth show all the claimed structure except the elastomeric layer (23) lacks a groove.
          Armbruster teaches it is desirable to provide a resilient element (128) with a groove (130) extending around at least a portion of or the entire circumference of the resilient element (128, see Fig.13) for increasing the flexibility of the resilient body (128) thus improving pivoting of a razor head relative to a razor handle (see Fig.11).   
           Therefore, it would have been obvious to one skilled in the art to modify Denkert by providing the elastomeric layer (23) with a groove for the advantage of increasing flexibility as taught by Armbruster.  Denkert thus modified has the groove extending circumferentially around at least a portion of or the entire circumference of the arm.  Note each of Denkert’s arms (of the support section 24) including the non-elastomeric post (21,22) and the elastomeric outer layer (23).     
4.       Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Denkert et al. (U.S. Patent Application Publication No. 2009/0288299, hereinafter “Denkert”) in view of Bosy et al. (U.S. Patent No. 6,598,303, hereinafter “Bosy”).
           Regarding claims 12 and 27, Denkert’s shaving assembly and shaving razor as set forth show all the claimed structure except the post (21,22) lacks a notch.
          Bosy teaches it is desirable to provide a post (shown as a distal end 30 in Fig.6) with a notch disposed along its length (thus forming a living hinge 62 as seen in Fig.6).
. 
5.       Claims 1, 2, 13, 15, 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over King (U.S. Patent Application Publication No. 2005/0102847) in view of Griffin et al. (U.S. Patent Application Publication No. 2015/0190936, hereinafter “Griffin”).
           Regarding claim 1, King discloses a shaving assembly comprising:
           a blade unit (2) comprising a plurality of longitudinally extending blades (7); and 
           an interface element (4), configured to removeably connect the blade unit (2) to a handle (1); 
           wherein the blade unit (2) and the interface element (4) include cooperating elements (42,44,52) that allow the blade unit (2) to pivot with respect to the interface element (4), the cooperating elements (42,44,52) including a pair of arms (52) extending from the interface element (4) towards the blade unit (2); and wherein each of the arms (52) includes a non-elastomeric post (51, see Fig.27) and an elastomeric outer layer (54) in contact with the post (51, see paragraph [0057], lines 5-7 and paragraph [0058], lines 1-3) substantially as claimed except King’s interface element (4) is integrally formed with the handle (1) rather than collectively formed with the blade unit (2) as a replaceable shaving assembly.
          Griffin shows a blade unit (16) and an interface element (14) collectively formed as a replaceable shaving assembly (see Fig.2) that can be replaceably mounted on a handle (12) to form a shaving razor (10, see Fig.1).  

             Regarding claims 2 and 17, King’s elastomeric outer layer (54) surrounds the post (51, note the elastomeric layer 54 embedded in the groove 49 and contacting the rounded base 58 of the post 51, see Fig.27 and paragraph [0057], lines 5-7 and paragraph [0058], lines 1-3).
           Regarding claims 13 and 28, each of King’s arms (52) further includes a finger (44) extending from a distal end of the arm (42, see Fig.27).
           Regarding claim 15, King discloses a shaving razor (Fig.1) comprising:
           a razor handle (1);
           a blade unit (2) comprising a plurality of longitudinally extending blades (7); and 
           an interface element (4), configured to connect the blade unit (2) to the handle (1); 
           wherein the blade unit (2) and the interface element (4) include cooperating elements (42,44,52) that allow the blade unit (2) to pivot with respect to the interface element (4), the cooperating elements (42,44,52) including a pair of arms (52) extending from the interface element (4) towards the blade unit (2); and wherein each of the arms (52) includes a non-elastomeric post (51, see Fig.27) and an elastomeric outer layer (54) in contact with the post (51, see paragraph [0057], lines 5-7 and paragraph [0058], lines 1-3) substantially as claimed except King’s interface element (4) is integrally 
          Griffin shows a blade unit (16) and an interface element (14) collectively formed as a replaceable shaving assembly (see Fig.2) that can be mounted on a handle (12) to form a shaving razor (10, see Fig.1).  
          Thus, it would have been obvious to one skilled in the art to modify King by having the blade unit (2) and the interface element (4) collectively formed as a replaceable shaving assembly as an obvious alternative as evidenced by Griffin.
6.        Claims 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over King (U.S. Patent Application Publication No. 2005/0102847) in view of Griffin et al. (U.S. Patent Application Publication No. 2015/0190936) as applied to claims 1 and 15 above, and further in view of Johnson et al. (U.S. Patent No. 8.033,023, hereinafter “Johnson”).
           Regarding claims 14 and 29, King’s shaving assembly and shaving razor as modified above show all the claimed limitations except each arm (52) has a finger (44) rather than a shell bearing member extending from a distal end of the arm (52).
           Johnson shows providing a shell bearing (128) on a distal end of each arm of an interface element (18, see Fig.2) to allow connecting to a razor unit (16).
           Therefore, it would have been obvious to one of ordinary skill in the art to further modify King by using an alternative connecting means (i.e. shell bearing member vs. arm) for mounting the blade unit and the interface element to each other.  

Indication of Allowable Subject Matter
Claims 10, 11, 25 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
  
Remarks
           In the international search report dated 8/29/2018 (cited in the IDS filed on 1/17/2020), document US 2010/0281698 is said to show the invention as claimed in independent claims 1 and 15.  Examiner disagrees.  In the ‘698 document, the blade unit (60) and the interface unit (30) are not collectively formed a replaceable shaving assembly.  As shown in Fig.2B, the blade unit (60) is replaceably mounted on the interface unit (30) which is integral with a handle (2).  While the blade unit (60) and the interface unit (30) include cooperating elements (37,78), however, the cooperating elements (37,78) do not allow the blade unit (60) to pivot with respect to the interface unit (30), instead the blade unit (60) and the interface unit (30) pivot in unison with respect to the handle (2) along a pivot axis (P, see Fig.1A).  Further, in the ‘698 document, the cooperating elements (37,78) include abutments portions (37) on the interface unit (30, see Fig.7) that snap into respective recesses (78) in the blade unit (60, see Fig.1B) for retaining the blade unit (60) on the interface unit (30, see paragraph [0046], lines 4-9).  The cooperating elements (37,78) do not include a pair of arms.  In the ‘698 document, a pair of arms (3, see Fig.1A) extends from the handle (2) towards the interface unit (30).  However, both claims 1 and 15 require the cooperating elements 
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724